Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 3, 6-9, 13, 14, 16-19, 21, 24, 25, 29, 31, 37 and 38 and newly added claims 39-41, in the reply filed on May 13, 2022 is acknowledged.  Applicant states that new claims 39-46 read on the elected invention.  However, claims 42-46 would have been subjected to restriction election if the claims were presented earlier. 
Newly submitted claims 42-46 are directed to inventions that are independent or distinct from the invention originally claimed for the following reasons: the elected invention and the inventions of independent claims 42 and 44 are directed to related processes.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different designs and mode of operation.  The method of claim 42 requires the pre-treatment of the platelets with a hypertonic solution before loading the plate which is not required by Invention I or the invention of claim 44. The method of claim 44 requires a detergent and forming a first composition of permeabilized platelets which is not require by either Invention I or the method of claim 42.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  
This invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 42-46 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 7, 8, 13, 14, 16-19, 21, 24, 25, 29, and 39-46 remain pending in the current application, claims 42-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  
The requirement for the restriction of Inventions I and II is still deemed proper and is therefore made FINAL.
Claims 1, 3, 6-9, 13, 14, 16-19, 21, 24, 25, 29, 31, and 37-41 have been considered on the merits.

Status of the Claims 
	Claims 7, 8, 13, 14, 16-19, 21, 24, 25, 29, and 39-46 are currently pending.
Claims 7, 8, 13, 14, 16-19, 21, 24, 25,  and 29 are amended.
	Claims 42-46 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.
 	Claims 1-6, 9-12, 15, 20, 22, 23, 26-28, and 30-38 are cancelled. 
New claims 39-46 have been added.  
	Claims 7, 8, 13, 14, 16-19, 21, 24, 25, 29 and 39-41 have been considered on the merits.

Drawings
The disclosure is objected to because of the following informalities: 
The drawings are objected to because of the following informalities: the lines representing the different platelets in Figure 3 cannot be distinguished from each other. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the use of trademarks and containing an embedded hyperlink in para. 0084.
The use of the terms: BODIPY™ in 0069, 0070, 00215-00217, 00219-00220, and 00235; Streptavidin-Dylight® 488 in 0078 and 00256-00258; Alexa Fluor® in para. 00123 and 00139; GEA Mobile Minor® spray dryer in 0157; Lipofectamine™ in 00201-00202; and Gene Pulser Xcell™ Electroporation Systems in 00249, which are a trade names or a marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP §  608.01.
Appropriate correction is required. 

Claim Objections
The disclosure is objected to because of the following informalities: minor grammatical error in claims.  
Claim 21 is objected to because of the following informalities: the first time an acronym is utilized in a claim-set, said acronym should be spelled out in its entirety followed by said acronym in parenthesis (e.g. dimethyl sulfoxide (DMSO)).  
Appropriate corrections are appreciated. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 7, 14 and 16 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Gurewich (US 5,759,542) (ref. of record).
With respect to claim 7, Gurewich teaches a method of preparing drug loaded platelets (Col. 3 lines 32-40).  With respect to claim 7 a), Gurewich teaches removing platelets from a patient (providing platelets) (Col. 3 lines 32-40 and Col. 6 lines 17-31).  With respect to claim 7 b) and claim 14, Gurewich teaches incubating the platelets with a fusion drug for a time sufficient to allow the drug to bind to the outer membranes of the platelets in a buffer containing NaCl (a salt), NaHCO3 (a base), and dextrose (glucose, a monosaccharide) (Col. 3 lines 32-40 and Col. 6 lines 24-27, 54-66).  With respect to claim 7, Gurewich teaches the drug is a protein or a polypeptide (Col. 4 lines 4-32).  With respect to claim 16, Gurewich teaches incubating the platelets with the drug for 5 min. (Col. 6 lines 55-60). 
Therefore, the reference anticipates the claimed subject matter.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7, 8, 14, 16-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gurewich (US 5,759,542) (ref. of record) in view of Wagner et al. (US 2009/0035289 A1) (ref. of record).
With respect to claim 7, Gurewich teaches a method of preparing drug loaded platelets (Col. 3 lines 32-40).  With respect to claim 7 a), Gurewich teaches removing platelets from a patient (providing platelets) (Col. 3 lines 32-40 and Col. 6 lines 17-31).  With respect to claim 7 b) and claim 14, Gurewich teaches incubating the platelets with a fusion drug for a time sufficient to allow the drug to bind to the outer membranes of the platelets in a buffer containing NaCl (a salt), NaHCO3 (a base), and dextrose (glucose, a monosaccharide) (Col. 3 lines 32-40 and Col. 6 lines 24-27, 54-66).  With respect to claim 7, Gurewich teaches the drug is a protein or a polypeptide (Col. 4 lines 4-32).  With respect to claim 16, Gurewich teaches incubating the platelets with the drug for 5 min. (Col. 6 lines 55-60). 
Gurewich is silent with respect to the concentration of the drug in the drug loaded platelets and does not teach a concentration of the drug is from about 1 nM to 100 mM as recited in claim 17, one of ordinary skill in the art would recognize that the concentration of drug loaded within the platelets is a result effective variable and that the concentration of the drug would be matter of routine optimization depending on the type of drug and the desired dosage.  Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955) -MPEP § 2144.05. 
Gurewich does not teach the method where the platelets are pooled from a plurality of donors prior to a treating step as recited in claim 8.  However, Wagner teaches a method of preparing platelets for use in treatment where the platelets are pooled from a plurality of donors (0062).  Additionally, Wagner teaches dosages of the platelet composition required will depend on the formulation, the nature of the wound and the subject, and the other therapeutic agents being administered (0060).  Accordingly, at the effective time of filing of the claimed invention one of ordinary skill in the art would have been motivated to modify the method of Gurewich so that the platelets are pooled from a plurality of donors prior to treating for the benefit of generating an appropriate amount of platelets needed for treatment as taught by Wagner.  It would have been obvious to one of ordinary skill in the art to modify the method of Gurewich so that the platelets are pooled from a plurality of donors, since similar compositions comprising platelets for treating a subject were known to contain platelets as taught by Wagner.  Furthermore, for the same reasons, one of ordinary skill in the art would have had a reasonable expectation of success in modifying method of Gurewich so that the platelets are pooled from a plurality of donors.
Gurewich does not teach the method where the loading buffer further comprises an organic solvent that is selected from the group of as recited in claim 18.  Additionally, Gurewich does not teach the method where the loading buffer comprises dimethyl sulfoxide (DMSO) and where the method further comprises cryopreserving the drug-loaded platelets as recited in claim 21.  However, Wagner teaches incubating the platelets with DMSO, a cryopreservative and cryopreserving the platelets (0049, 0066-0067).  Wagner further teaches that platelets are in high demand and the availability of platelets has been limited by their short shelf-life and that long term storage that preserves normal platelet function is desired (0003 and 0084).  Accordingly, at the effective time of filing of the claimed invention one of ordinary skill in the art would have been motivated to modify the method of Gurewich to include the incubation of the platelets with DMSO in the loading buffer and further cryopreserving the platelets for the benefit of increasing the shelf-life of the platelets as taught by Wagner.  It would have been obvious to modify the method of Gurewich to include the incubation of the platelets with DMSO in the loading buffer and further cryopreserving the platelets, since it was known method of storing platelets intended for use in treating subjects as taught by Wagner.  Furthermore, one of ordinary skill would have had a reasonable expectation of success in incubating the platelets with DMSO in the loading buffer and further cryopreserving the platelets of Gurewich in view of the teachings of Wagner that cryopreserved and freeze-dried platelets were still functional.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 7, 13, 14, 16, 17, 19 and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Gurewich (US 5,759,542) (ref. of record) in view of Wolkers et al. (US 2001/0019819 A1).
With respect to claim 7, Gurewich teaches a method of preparing drug loaded platelets (Col. 3 lines 32-40).  With respect to claim 7 a), Gurewich teaches removing platelets from a patient (providing platelets) (Col. 3 lines 32-40 and Col. 6 lines 17-31).  With respect to claim 7 b) and claim 14, Gurewich teaches incubating the platelets with a fusion drug for a time sufficient to allow the drug to bind to the outer membranes of the platelets in a buffer containing NaCl (a salt), NaHCO3 (a base), and dextrose (glucose, a monosaccharide) (Col. 3 lines 32-40 and Col. 6 lines 24-27, 54-66).  With respect to claim 7, Gurewich teaches the drug is a protein or a polypeptide (Col. 4 lines 4-32).  With respect to claims 16 and 39, Gurewich teaches incubating the platelets with the drug for 5 min. (Col. 6 lines 55-60). 
Gurewich is silent with respect to the concentration of the drug in the drug loaded platelets and does not teach a concentration of the drug is from about 1 nM to 100 mM as recited in claim 17 or is from about 1 nM to 1000 mM as recited in claim 39, one of ordinary skill in the art would recognize that the concentration of drug loaded within the platelets is a result effective variable and that the concentration of the drug would be matter of routine optimization depending on the type of drug and the desired dosage.  Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955) -MPEP § 2144.05. 
Although, Gurewich teaches the method where the drug loaded into the platelets is a protein or a polypeptide, Gurewich does not teach that the drug can be an antibiotic as recited in claim 7.  However, Wolkers teaches a similar method of preparing drug loaded platelets where the platelets are isolated from whole blood (providing platelets) and incubated with trehalose in a loading buffer containing NaCl (a salt) (0027-0028, 0033 and 0087).  Wolkers teaches the platelets can be loaded with many different drugs can be loaded in the platelets including antibiotics and thrombin (a protein) (0028).  Accordingly, at the effective time of filing of the claimed invention one of ordinary skill in the art would have been motivated to modify the method of Gurewich to include the loading of the platelets with antibiotics for the benefit of generating platelets with additional therapeutics as taught by Wolkers.  It would have been obvious to one of ordinary skill in the art to modify the method of Gurewich to include the loading of the platelets with antibiotics, since platelets were known to be loaded with antibiotics to be used as a therapeutic as taught by Wolkers.  For these same reasons, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method of Gurewich to include the loading of the platelets with antibiotics.  
Gurewich does not teach the method where the loading agent comprises trehalose in amount from 10 mM to 500 mM as recited in claim 13.  Similarly, Gurewich does not teach the method further comprising freeze-drying the drug-loaded platelets as recited in claim 19.  Likewise, Gurewich does not teach the method further comprising rehydrating the drug-loaded freeze-dried platelet derivatives, and the drug-loaded freeze-dried platelet derivative retain the loaded drug upon rehydration and release the drug upon stimulation by endogenous platelet activators as recited in claim 40.  However, Wolkers teaches a similar method of preparing drug loaded platelets where the platelets are isolated from whole blood (providing platelets) and incubated with trehalose in a loading buffer containing NaCl (a salt) (0027-0028, 0033 and 0087).  Wolkers teaches loading platelets with trehalose in an amount of 10 mM to 50 mM (abstract, 0012 and 0034).  Wolkers teaches further freeze drying the trehalose loaded platelets (0012 and 0044).  Wolkers teaches that preservation of platelets to increase platelet lifespan is desired so there available platelets for treatment (0003).  Wolkers that freeze-dried platelets loaded with trehalose still retained biological properties (0012).  Additionally, Wolkers teaches the method further comprising rehydrating the drug-loaded freeze-dried platelet derivatives, and the drug-loaded freeze-dried platelet derivative retain the loaded drug upon rehydration and release the drug upon stimulation by endogenous platelet activators for use in a variety of therapeutic applications (0012 and 0029).  Accordingly, at the effective time of filing of the claimed invention one of ordinary skill in the art would have been motivated to modify the method of Gurewich to include the incubation of the platelets with trehalose within the claimed concentrations in the loading buffer and further freeze-drying the platelets for the benefit of increasing the shelf-life of the platelets as taught by Wolkers.  Likewise, one of ordinary skill in the art would have been motivated to modify the method of Gurewich to include the additional step of rehydrating the drug-loaded freeze dried platelet derivatives and that the platelets would retain the drug upon rehydration and release the drug upon stimulation for the benefit of being able to use the platelets in a variety of therapeutic applications as taught by Wolkers.  It would have been obvious to modify the method of Gurewich to include the incubation of the platelets with trehalose within the claimed concentrations in the loading buffer and further freeze-drying and rehydrating the platelets, since it was a known method of storing platelets and using platelets as therapeutics in subjects as taught by Wolkers.  Furthermore, one of ordinary skill would have had a reasonable expectation of success in incubating the platelets with trehalose in the loading buffer and further freeze-drying and rehydrating the platelets of Gurewich in view of the teachings of Wolkers that freeze-dried platelets loaded with trehalose were still functional and retain the drug upon rehydration and release the drug upon stimulation.
Even though Gurewich teaches incubating the platelets with drug at 37°C (Col. 6 lines 55-66), Gurewich does not teach the method where the treating is performed at a temperature in the range of 15 to 42°C for a time period in the range of 30 minutes to 6 hours to form the drug-loaded platelets as recited in claim 41.  However, Wolkers teaches incubating the platelets with the protective oligosaccharide (trehalose) at 25-40°C for at least two hours (0032 and 0044).  Accordingly, at the effective time of filing of the claimed invention one of ordinary skill in the art would have been motivated to modify the method of Gurewich to include the incubation of the platelets with trehalose within the claimed temperature range and time range for the benefit of increasing the shelf-life of the platelets as taught by Wolkers.  It would have been obvious to modify the method of Gurewich to include the incubation of the platelets with trehalose within the claimed temperature range and time range and further freeze-drying the platelets, since it was a known method of storing platelets intended for use in treating subjects as taught by Wolkers.  Furthermore, one of ordinary skill would have had a reasonable expectation of success in incubating the platelets with trehalose within the claimed temperature range and time range and further freeze-drying the platelets of Gurewich in view of the teachings of Wolkers that freeze-dried platelets loaded with trehalose were still functional.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 7, 14, 16, 17, 19, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Gurewich (US 5,759,542) (ref. of record) as evidenced by Nichols et al. (US 2014/0065120 A1) (ref. of record) in view of Dzekunov et al. (US 2003/0073238 A1).
With respect to claim 7, Gurewich teaches a method of preparing drug loaded platelets (Col. 3 lines 32-40).  With respect to claim 7 a), Gurewich teaches removing platelets from a patient (providing platelets) (Col. 3 lines 32-40 and Col. 6 lines 17-31).  With respect to claim 7 b) and claim 14, Gurewich teaches incubating the platelets with a fusion drug for a time sufficient to allow the drug to bind to the outer membranes of the platelets in a buffer containing NaCl (a salt), NaHCO3 (a base), and dextrose (glucose, a monosaccharide) (Col. 3 lines 32-40 and Col. 6 lines 24-27, 54-66).  With respect to claim 7, Gurewich teaches the drug is a protein or a polypeptide (Col. 4 lines 4-32).  With respect to claim 16, Gurewich teaches incubating the platelets with the drug for 5 min. (Col. 6 lines 55-60). 
Although, Gurewich teaches the method where the drug loaded into the platelets is a protein or a polypeptide, Gurewich does not teach that the drug can be an antibiotic or an antibody as recited in claim 7.  However, Dzekunov teaches introducing a drug into platelets using electroporation (0002 and 0330-0331 and Examples 8 and 9) and teaches the method of preparing drug-loaded platelets for therapeutic treatment where the drugs include antibiotics, antibodies, proteins and peptides (0002, 0176 and 0179).  Accordingly, at the effective time of filing of the claimed invention one of ordinary skill in the art would have been motivated to modify the method of Gurewich to include the loading of the platelets with antibiotics and antibodies for the benefit of generating platelets with additional therapeutics as taught by Dzekunov.  It would have been obvious to one of ordinary skill in the art to modify the method of Gurewich to include the loading of the platelets with antibiotics and antibodies, since platelets were known to be loaded with antibiotics and antibodies to be used as therapeutics as taught by Dzekunov.  For these same reasons, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method of Gurewich to include the loading of the platelets with antibiotics and antibodies.  
Gurewich is silent with respect to the concentration of the drug in the drug loaded platelets and does not teach a concentration of the drug is from about 1 nM to 100 mM as recited in claim 17, one of ordinary skill in the art would recognize that the concentration of drug loaded within the platelets is a result effective variable and that the concentration of the drug would be matter of routine optimization depending on the type of drug and the desired dosage.  Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955) -MPEP § 2144.05. 
Gurewich teaches the method where the platelets are in a solution having a pH of 7.5 prior to treating with the drug (Col. 6 lines 17-31 and 54-66) and does not teach a pH of 6 to 7.4 as recited in claim 24.  However, Dzekunov teaches a similar method of loading drugs or agents into platelets and blood cells where the blood cells are in a buffer containing NaCl and glucose with a pH of 7.4 prior to treatment (0002, 0326, 0330-0331 and Examples 8 and 9).  Accordingly, at the effective time of filing of the claimed invention one of ordinary skill in the art would have been motivated to modify the method of Gurewich to include having the platelets in a buffer prior to treatment with pH values known to be effective such as a pH 7.4 as taught by Dzekunov.  It would have been obvious to one of ordinary skill in the art to store the platelets taught by Gurewich in solutions with an appropriate pH prior to treating the platelets, since Dzekunov teaches platelets in a solution prior to treatment in a solution with a pH of 7.4.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method of method of Gurewich to include the platelets in a solution prior to treating where the solution has a pH in the range of 6-7.4, since Dzekunov teaches a solution for blood cells prior to loading the cells with a drug with a pH of 7.4 and Gurewich teaches a similar solution with a pH of 7.5 which is close to the claimed range.  Furthermore, one of ordinary skill in the art would have recognized the pH of the solution containing the platelets to be a result effective variable and would be optimized depending on the intended use or following treatment of the platelets.  
With respect to claim 25, Gurewich teaches the method where the platelets are provided at a concentration of 4X108 cells/ml (400,000 cells/µl) (Col. 6 lines 55-66).  Although, Gurewich does not teach the claimed range, one of ordinary skill in the art would recognize that the provided cell concentration would be a result effective variable depending on a number of different factors including the treatment and intended use of the platelets as evidenced by Nichols.  Nichols teaches that the amount of the blood cells which have been loaded with a therapeutic drug will depend on the particular application of cells (0054, 0060 and 0062).  
Gurewich does not teach the method where treating comprises electroporation to form the drug-loaded platelets as recited in claim 25.  However, Dzekunov teaches introducing a drug into platelets using electroporation (0002, 0330-0331 and Examples 8 and 9).  Dzekunov further teaches that electroporation is effective for introducing biological active substances into various cells suspended in solution (0002).  Accordingly, at the effective time of filing of the claimed invention one of ordinary skill in the art would have been motivated to modify the method of Gurewich to include using electroporation for the benefit of being able to load the platelets with the desired drug as taught by Dzekunov.  It would have been obvious to one of ordinary skill in the art to modify the method of Gurewich to include using electroporation to treat the cells with the drug, since similar methods of preparing platelets loaded with drugs were known to use electroporation as taught by Dzekunov.  For these same reasons, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method of Gurewich to include using electroporation to treat the cells with the drug.  
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 7, 14, 16, 17, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Gurewich (US 5,759,542) (ref. of record) in view of Nichols et al. (US 2014/0065120 A1) (ref. of record).
With respect to claim 7, Gurewich teaches a method of preparing drug loaded platelets (Col. 3 lines 32-40).  With respect to claim 7 a), Gurewich teaches removing platelets from a patient (providing platelets) (Col. 3 lines 32-40 and Col. 6 lines 17-31).  With respect to claim 7 b) and claim 14, Gurewich teaches incubating the platelets with a fusion drug for a time sufficient to allow the drug to bind to the outer membranes of the platelets in a buffer containing NaCl (a salt), NaHCO3 (a base), and dextrose (glucose, a monosaccharide) (Col. 3 lines 32-40 and Col. 6 lines 24-27, 54-66).  With respect to claim 7, Gurewich teaches the drug is a protein or a polypeptide (Col. 4 lines 4-32).  With respect to claim 16, Gurewich teaches incubating the platelets with the drug for 5 min. (Col. 6 lines 55-60). 
Gurewich is silent with respect to the concentration of the drug in the drug loaded platelets and does not teach a concentration of the drug is from about 1 nM to 100 mM as recited in claim 17, one of ordinary skill in the art would recognize that the concentration of drug loaded within the platelets is a result effective variable and that the concentration of the drug would be matter of routine optimization depending on the type of drug and the desired dosage.  Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955) -MPEP § 2144.05. 
Gurewich does not teach the method comprising treating the platelets with a liposomal formulation of the drug as recited in claim 29.  However, Nichols teaches compounds can be loading in platelets by any suitable technique and lists a number of different techniques including phospholipid vesicles and electroporation (0054).  Accordingly, at the effective time of filing of the claimed invention one of ordinary skill in the art would have been motivated to modify the method of Gurewich to include using a liposomal formulation for the benefit of being able to load the platelets with the desired drug as taught by Nichols.  It would have been obvious to one of ordinary skill in the art to modify the method of Gurewich to include using a liposomal formulation to treat the cells with the drug, since similar methods of preparing platelets loaded with drugs were known to use a liposomal formulation as taught by Nichols.  For these same reasons, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method of Gurewich to include using liposomal formulation to treat the cells with the drug.  
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 7, 8, 13, 14, and 17-19 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, 8, 9, 13, 14, and 17-19 of copending Application No. 16/698645.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims encompass those of the copending patent application.  In addition, both claim methods of preparing drug-loaded platelets.  Specifically, the limitations of the instant claim 7 of preparing drug-loaded platelets by treating the platelets with a drug and with a loading buffer comprising a salt, a base, a loading agent to form the drug loaded platelets are recited by claims 1 and 9 of copending Application No. 16/698645.  Additionally, claim 3 of copending Application No. 16/698645 recites the limitation that the platelets are treated with the drug and buffer concurrently.  The limitation of claim 8 of the platelets are pooled from a plurality of donors are recited by claims 8 and 9 of copending Application No. 16/698645.  Claims 13 and 14 of copending Application No. 16/698645 recite the limitation the loading agent is a monosaccharide or disaccharide and is sucrose, maltose, trehalose, glucose, mannose or xylose which is recited in instant claims 1, 7, 13 and 14. The limitations of the instant claim 17 of the concentration of the drug in the drug-loaded platelets is about 1nM to about 100 mM is recited in claim 17 of copending Application No. 16/698645.  The limitations of the instant claim 18 of the loading buffer further contains an organic solvent selected from the group of ethanol, acetic acid, acetone, acetonitrile, dimethylformamide, dimethyl sulfoxide, dioxane, methanol, n-propanol, isopropanol, tetrahydrofuran (THF), N-methyl pyrrolidone, dimethylacetamide (DMAC), or combinations thereof is recited in claim 18 of copending Application No. 16/698645.  The limitations of the instant claim 18 of the platelets are being further freeze-dried is recited in claim 19 of copending Application No. 16/698645.

Conclusion
	No claims are allowed.


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY A CORDAS/Primary Examiner, Art Unit 1632